Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record discloses a valve (26/39/33) that is configured to control a flow of a liquid in a flow passage (53) through which the liquid flows (fig 2); a flow passage formation part (40) including a first seat part (54) that is provided radially outward of a flow passage port of the flow passage (53), protrudes from the flow passage port and contacts the valve (33), a second seat part (55) that is provided radially outward of the first seat part (fig 2), protrudes from the flow passage port (at 53) and contacts the valve (33), and a circulation part (54/33a/92a) having an orifice (33a and/or 92a) that allows the liquid to flow from the flow passage port (53) toward the second seat part (55) in a state in which the valve is in contact with the first seat part (54)(paragraph 25); and a back pressure chamber formation part (58) that forms a back pressure chamber (34) for applying a back pressure to the valve and includes a contact part that contacts with the valve radially inward of a position of the second seat part (at least the inner peripheral portion of 58 at or near 33). The Prior art of record, Yamashita discloses wherein formation part (40) contacts (33) at least radially inward of seat (54).
The prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a circulation part having an orifice that allows the liquid to flow from the flow passage port toward the second seat part in a state in which the valve is in contact with the first seat part; and a back pressure chamber formation part that forms a back pressure chamber for applying a back pressure to the valve and includes a contact part that contacts with the valve only at a position radially outward of the first seat part and radially inward of a position of the second seat part. 
As to claim 3, the prior art of record discloses a valve (26/39/33) that is configured to control a flow of a liquid in a flow passage (53) through which the liquid flows (fig 2); a flow passage formation part (40) including a first seat part (54) that is provided radially outward of a flow passage port of the flow passage (53), protrudes from the flow passage port and contacts the valve (33), a second seat part (55) that is provided radially outward of the first seat part (fig 2), protrudes from the flow passage port (at 53) and contacts the valve (33), a common part (91/92) that is used in common by the first seat part and the second seat part (fig 4) and forms a portion in contact with the valve (33), and a circulation part (33a/92a) having an orifice (92a) that allows the liquid to flow from the flow passage port (53) toward the second seat part (55) in a state in which the valve is in contact with the first seat part (fig 4), the circulation part (92a) being provided in the common part (fig 4). The common part (91/92) are stacked on valve (33) and are physically separated from the flow passage formation part (40).
The prior art of record, taken alone or in combination, fails to disclose or render obvious a flow passage formation part including a first seat part that is provided radially outward of a flow passage port of the flow passage, protrudes from the flow passage port and contacts the valve, a second seat part that is provided radially outward of the first seat part, protrudes from the flow passage port and contacts the valve, a common part that is used in common by the first seat part and the second seat part and forms a portion in contact with the valve, and a circulation part having an orifice that allows the liquid to flow from the flow passage port toward the second seat part in a state in which the valve is in contact with the first seat part, the circulation part being provided in the common part, wherein the first seat part, the second seat part, and the common part are integrally formed in the flow passage formation part.
As to claim 7, the prior art of record discloses a cylinder (3) containing a liquid (fig 1); a piston part (5) that is connected to a rod (6) moving in an axial direction and moves in the cylinder (fig 1); a valve (26/39/33) that is configured to control a flow of the liquid in a flow passage (53); a flow passage formation part (40) including a first seat part (54) that is provided radially outward of a flow passage port of the flow passage (53), protrudes from the flow passage port and contacts the valve (33), a second seat part (55) that is provided radially outward of the first seat part (fig 2), protrudes from the flow passage port (at 53) and contacts the valve (33), and a circulation part (54/33a/92a) having an orifice (33a and/or 92a) that allows the liquid to flow from the flow passage port (53) toward the second seat part (55) in a state in which the valve is in contact with the first seat part (54)(paragraph 25); and a back pressure chamber formation part (58) that forms a back pressure chamber (34) for applying a back pressure to the valve and includes a contact part that contacts with the valve radially inward of a position of the second seat part (at least the inner peripheral portion of 58 at or near 33). The Prior art of record, Yamashita discloses wherein formation part (40) contacts (33) at least radially inward of seat (54).
The prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a flow passage formation part including a first seat part that is provided radially outward of a flow passage port of the flow passage, protrudes from the flow passage port and contacts the valve, a second seat part that is provided radially outward of the first seat part, protrudes from the flow passage port and contacts the valve, and a circulation part having an orifice that allows the liquid to flow from the flow passage port toward the second seat part in a state in which the valve is in contact with the first seat part; and a back pressure chamber formation part that forms a back pressure chamber for applying a back pressure to the valve and includes a contact part that contacts with the valve only at a position radially outward of the first seat part and radially inward of the second seat part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657